                          Case 3:21-cv-00485-JCS Document 72 Filed 08/31/21 Page 1 of 4



                    1   COOLEY LLP
                        MICHAEL G. RHODES (116127)
                    2   (rhodesmg@cooley.com)
                        KYLE C. WONG (224021)
                    3   (kwong@cooley.com)
                        101 California Street, 5th Floor
                    4   San Francisco, California 94111-5800
                        Telephone:     (415) 693-2000
                    5   Facsimile:     (415) 693-2222

                    6   LINH K. NGUYEN (305737)
                        (lknguyen@cooley.com)
                    7   JAMIE D. ROBERTSON (326003)
                        (jdrobertson@cooley.com)
                    8   4401 Eastgate Mall
                        San Diego, California 92121
                    9   Telephone:    (858) 550-6000
                        Facsimile:    (858) 550-6420
                   10
                        Attorneys for Defendant
                   11   Twitter, Inc.

                   12
                                                       UNITED STATES DISTRICT COURT
                   13
                                                  NORTHERN DISTRICT OF CALIFORNIA
                   14
                                                          SAN FRANCISCO DIVISION
                   15

                   16
                        JOHN DOE #1 AND JOHN DOE #2,                   Case No. 3:21-cv-00485-JCS
                   17
                                         Plaintiffs,                   STIPULATION AND [PROPOSED] ORDER ON
                   18                                                  DEFENDANT TWITTER INC.’S ANSWER TO
                               v.                                      THE FIRST AMENDED COMPLAINT
                   19
                        TWITTER, INC.,
                   20                                                  Judge:      Hon. Joseph C. Spero
                                         Defendant.                    Trial Date: Not yet set
                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
COOLEY LLP
ATTORNEYS AT LAW                                                                   STIP. & [PROPOSED] ORDER ON DEF’S
 SAN FRANCISCO                                                                                        ANSWER TO FAC
                                                                                           CASE NO. 3:21-CV-00485-JCS
                           Case 3:21-cv-00485-JCS Document 72 Filed 08/31/21 Page 2 of 4



                    1           Pursuant to Civil Local Rules 6-1, 6-2 and 7-12, Plaintiffs John Doe #1 and John Doe #2

                    2   (“Plaintiffs”), and Defendant Twitter, Inc. (“Twitter”) (together, with Plaintiffs, the “Parties”),

                    3   hereby agree and stipulate that good cause exists to request an order from the Court extending

                    4   Defendant’s time to answer the First Amended Complaint (“FAC”).

                    5                                                    RECITALS

                    6           WHEREAS, the above-captioned action was first filed on January 20, 2021;

                    7           WHEREAS, Plaintiffs filed the FAC on April 7, 2021;

                    8           WHEREAS, the Court granted in part and denied in part Twitter’s motion to dismiss the

                    9   First Amended Complaint on August 19, 2021;

                   10           WHEREAS, Twitter’s answer to the FAC is currently due on September 2, 2021;

                   11           WHEREAS, the FAC contains 235 paragraphs of detailed factual allegations and is 55

                   12   pages long;

                   13           WHEREAS, counsel for Twitter has previously scheduled vacations during Twitter’s

                   14   response time;

                   15           WHEREAS, Twitter has requested, and Plaintiffs have consented to, a two-week extension

                   16   for Twitter’s answer to the FAC;

                   17           WHEREAS, the Parties have not previously requested an extension with respect to

                   18   Twitter’s answer to the FAC;

                   19           WHEREAS, under Civil Local Rules 6-1(b) and 6-2(a), the Parties may stipulate in writing

                   20   to request an order changing time that would involve papers required to be filed with the Court

                   21   other than an initial response to a complaint;

                   22           WHEREAS, the Parties have previously requested and the Court has granted an extension

                   23   on the Initial Case Management Conference and a stipulated briefing schedule on Twitter’s motion

                   24   to dismiss the FAC;

                   25           WHEREAS, a further Case Management Conference in this matter is set for November 5,

                   26   2021;

                   27           WHEREAS, the requested extension does not affect a hearing or proceeding on the Court’s

                   28   calendar;
COOLEY LLP
ATTORNEYS AT LAW                                                                         STIP. & [PROPOSED] ORDER ON DEF’S
 SAN FRANCISCO                                                            2                                 ANSWER TO FAC
                                                                                                 CASE NO. 3:21-CV-00485-JCS
                           Case 3:21-cv-00485-JCS Document 72 Filed 08/31/21 Page 3 of 4



                    1          WHEREAS, this modification would not affect the case schedule as none has been entered;

                    2          NOW THEREFORE, IT IS HEREBY STIPULATED AND AGREED by the Parties hereto,

                    3   through their undersigned counsel, as follows: Twitter shall file and serve its answer to the First

                    4   Amended Complaint on or before September 16, 2021.

                    5
                        IT IS SO STIPULATED.
                    6

                    7    Dated: August 31, 2021                             COOLEY LLP

                    8                                                       /s/ Michael G. Rhodes
                                                                            Michael G. Rhodes (116127)
                    9
                                                                            Kyle C. Wong (224021)
                   10                                                       101 California Street, 5th Floor
                                                                            San Francisco, California 94111-5800
                   11                                                       Telephone: (415) 693-2000
                   12                                                       Email: rhodesmg@cooley.com
                                                                            Email: kwong@cooley.com
                   13
                                                                            Linh K. Nguyen (305737)
                   14
                                                                            Jamie D. Robertson (326003)
                   15                                                       4401 Eastgate Mall
                                                                            San Diego, California 92121
                   16                                                       Telephone: (858) 550-6000
                   17                                                       Email: lknguyen@cooley.com
                                                                            Email: jdrobertson@cooley.com
                   18
                                                                            Attorneys for Defendant Twitter, Inc.
                   19

                   20
                         Dated: August 31, 2021                             THE MATIASIC FIRM, P.C.
                   21
                                                                            /s/ Paul Matiasic
                   22                                                       Paul A. Matiasic (226448)
                   23                                                       Hannah E. Mohr (294193)
                                                                            4 Embarcadero Center, Suite 1400
                   24                                                       San Francisco, CA 94111
                                                                            Telephone: (415) 675-1089
                   25
                                                                            Email: matiasic@mjlawoffice.com
                   26
                                                                            Attorneys for Plaintiffs
                   27

                   28
COOLEY LLP
ATTORNEYS AT LAW                                                                           STIP. & [PROPOSED] ORDER ON DEF’S
 SAN FRANCISCO                                                          3                                     ANSWER TO FAC
                                                                                                   CASE NO. 3:21-CV-00485-JCS
                            Case 3:21-cv-00485-JCS Document 72 Filed 08/31/21 Page 4 of 4



                    1                                                        NATIONAL CENTER ON SEXUAL
                                                                             EXPLOITATION
                    2
                                                                             Benjamin W. Bull (Admitted Pro Hac Vice)
                    3                                                        Peter A. Gentala (Admitted Pro Hac Vice)
                                                                             Danielle Bianculli Pinter (Admitted Pro Hac
                    4                                                        Vice)
                                                                             Christen M. Prince (Admitted Pro Hac Vice)
                    5                                                        1201 F St NW, Suite 200
                    6                                                        Washington, D.C. 20004
                                                                             Telephone: (202) 393-7245
                    7                                                        Email: lawcenter@ncose.com

                    8                                                        Attorneys for Plaintiffs
                    9                                                        THE HABA LAW FIRM, P.A.
                   10                                                        Lisa D. Haba (Admitted Pro Hac Vice)
                                                                             Adam A. Haba (Admitted Pro Hac Vice)
                   11                                                        1220 Commerce Park Dr., Suite 207
                                                                             Longwood, FL 32779
                   12                                                        Telephone: (844) 422-2529
                                                                             Email: lisahaba@habalaw.com
                   13                                                               adamhaba@habalaw.com
                   14
                                                                             Attorneys for Plaintiffs
                   15

                   16
                                                                ATTESTATION
                   17
                                  Filer’s Attestation: Pursuant to Civil Local Rule 5-1(i)(3) regarding signatures, Linh
                   18
                         Nguyen hereby attests that concurrence in the filing of this document has been obtained.
                   19
                        Dated: August 31, 2021                       COOLEY LLP
                   20

                   21
                                                                     /s/ Linh Nguyen
                   22                                                Linh K. Nguyen

                   23                                                Attorneys for Defendant Twitter, Inc.

                   24    PURSUANT TO STIPULATION, IT IS SO ORDERED.

                   25
                         Dated:
                   26                                                HON. JOSEPH C. SPERO
                                                                     UNITED STATES MAGISTRATE JUDGE
                   27

                   28
COOLEY LLP
ATTORNEYS AT LAW                                                                            STIP. & [PROPOSED] ORDER ON DEF’S
 SAN FRANCISCO                                                           4                                     ANSWER TO FAC
                                                                                                    CASE NO. 3:21-CV-00485-JCS
